Title: To Alexander Hamilton from John Henry, 15 February 1800
From: Henry, John
To: Hamilton, Alexander


          
            Sir
            Fort Adams February 15th. 1800
          
          Lieutenant Knight flatters me with the belief that my recommendation in his favour would have some influence with You; and tho’ I dare not presume to agree in opinion with him it is but justice to his merit, that I comply with his request, to make his wishes known to you
          He solicits the appointment of Pay master to the 2nd. Regiment of Artillery, which will soon become vacant by the promotion of Lieutenant Meminger, to the Command of  a Company. He will produce the security, required by Law, for the faithful discharge of the trust: which (from my knowledge of him) is a weaker guarantee than the rectitude of his heart. To this I will add, that his industry and knowledge of detail, would insure to him, the approbation of his superior officers
          It evinces how much I have his interest  at heart, by foregoing the assistance, of so faithful and vigilant an officer.
          I am with the most profound respect, Your obedt. & humble Servt.
          
            John Henry
            Capt of Arty.
          
          General Hamilton
        